Citation Nr: 9918444	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  99-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an original rating in excess of 20 percent for 
abdominal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In May 1999, the veteran was afforded 
a hearing before the undersigned Board member.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's four abdominal hernias must be supported by 
belt, limit his strength and cause significant discomfort 
and gas without evidence of severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
abdominal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.114, 
Diagnostic Code 7399-7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected abdominal hernia disability, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Factual Background

Service connection, pursuant to 38 U.S.C.A. § 1151 (West 1991 
and Supp. 1998), was granted for abdominal hernia in a June 
1998 rating action that assigned a 20 percent disability 
evaluation.  The RO's decision was based, in part, on VA 
records indicating that, in October 1981, the veteran was 
hospitalized and believed to have appendicitis but was found 
to have a perforated diverticula on the sigmoid colon that 
required partial resection with colostomy and mucous fistula.  

VA medical records and examination reports, dated from 1982 
to 1999, are associated with the claims folders.  VA 
hospitalized the veteran in February 1982 for sigmoidoscopy 
with removal of hyperplasia tissue, left hemicolectomy and 
closure of colostomy. 

According to an October 1982 VA outpatient record, the 
veteran was observed to have a small incisional hernia and an 
umbilical hernia.  In May 1983, outpatient records show he 
was seen with herniation of his gut pushing out from the left 
side.  The diagnosis was to rule out intestinal obstruction 
and the veteran was hospitalized.

VA hospitalized the veteran in December 1985, and physical 
examination findings revealed no abdominal masses.  When 
hospitalized in February 1991, the VA hospital record 
indicates he was observed to have midline right lower 
quadrant and lower transverse surgical scars that were well 
healed and active bowel sounds.  According to a November 1992 
VA discharge summary, physical examination findings included 
slightly decreased bowel sounds in the right lower quadrant 
with multiple scars, a midline incisional hernia and no 
palpable masses.  The veteran was tender to deep palpation in 
the right lower quadrant and had marked tympaning.

A January 1993 VA outpatient record describes a midline scar 
from colon resection and a ventral hernia.  In April 1993, 
the veteran was apparently hospitalized with complaints of 
ruptured colostomy, a painful abdomen and rolling in his 
stomach.

A June 1993 outpatient record indicates that the veteran 
requested an abdominal binder.  An August 1993 record shows 
he again requested an abdominal binder and an extra-large one 
was prescribed.
  
In his July 1997 claim, the veteran stated that since his 
October 1981 surgery, the lining of his stomach had been 
ruptured and his intestines protruded outward through the 
holes in the lining.  He said they could only be contained by 
wearing an abdominal binder.

According to a February 1999 VA examination report for 
digestive conditions, the veteran said he developed abdominal 
hernias after surgery that removed part of his bowel.  He 
indicated that he had to wear an elastic belt to keep the 
hernias in place and was very uncomfortable without wearing 
the belt.  He had no bowel or eating problems but had a lot 
of gas.  Physical examination findings revealed that the 
veteran, who was 5'8" tall and weighed 217 pounds, wore a 
wide elastic belt to support his hernias.  He was noted to 
have a midline surgical scar approximately 30 centimeters 
(cm.) in length with no tenderness or adhesions of the scar 
tissue.  There was also a right lower quadrant McBirney's 
type scar, about 12 cm. in length that appeared well healed.  
Four hernias were found over the abdomen.  There was an 
umbilical hernia approximately 3 cm. in diameter.  Just above 
the umbilicus to the left was a hernia that measured 10 cm. 
by 7 cm and just above the umbilicus to the right was a 
hernia that measured 8 cm by 7 cm.  A fourth hernia was 
located just above the right inguinal ligament and measured 4 
cm. by 6 cm.  There was no tenderness of the hernias on 
palpation.  His bowel sounds were normal with no guarding or 
splinting.

At his May 1999 travel Board hearing, the veteran testified 
that his four hernias were a residual of abdominal surgery he 
underwent to treat peritonitis.  He said he wore a belt that 
provided daytime support of the hernias but, at night when he 
went to sleep, he had to remove the belt.  Without the belt, 
his hernias popped out.  The veteran stated that, since the 
initial surgery, his hernias had not worsened and he took no 
medication for them.  According to the veteran, doctors said 
there was no way to surgically correct his hernias and all he 
could do was wear the belt.  The veteran said he lacked 
(abdominal) strength and found the hernias to be a general 
nuisance.  The veteran's friend said the veteran experienced 
difficulty when his belt was not worn, that was approximately 
fifty percent of the time.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (West 1991).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected abdominal hernia disability 
is rated analogous to post operative ventral hernia under 
38 C.F.R. § 4.114, Diagnostic Code 7339.  Under this code, a 
20 percent rating is assigned when there is hernia, ventral, 
postoperative, that is small, not well supported by belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt. 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  The next higher rating of 40 percent 
is assigned when the hernia is large, and not well supported 
by belt under ordinary circumstances.  Id.  The maximum 
rating of 100 percent is assigned when the hernia is massive, 
persistent, with severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall as to be inoperable.  
Id.

Upon review of the entire record, resolving all doubt in the 
veteran's favor, the Board finds that a 40 percent rating for 
his abdominal hernia is warranted.  The veteran has described 
great discomfort caused by his abdominal hernias with a need 
to wear a belt and significant discomfort when the belt is 
removed.  On VA examination in February 1999, the veteran was 
noted to have four hernias, ranging in size from 10 cm by 7 
cm to 3 cm in diameter.  In light of the examination findings 
and the veteran's oral and written statements, the Board is 
of the opinion that his disability more nearly approximates 
the criteria for a 40 percent rating under Diagnostic Code 
7339.

The Board does not find that a higher rating than 40 percent 
is warranted.  There is no evidence of record to show that 
the veteran has a massive hernia that is persistent, with 
severe diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall as to be inoperable.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7399-7339.  

Further, the veteran's abdominal scars have consistently been 
described as well healed, with no tenderness or adhesions 
and, thus, do not warrant a separate compensable rating under 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1998). 

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 40 percent for abdominal hernia is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

